Casey, J.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered August 3, 1983, upon a verdict convicting defendant of the crimes of murder in the second degree (one count), robbery in the first degree (two counts), burglary in the first degree (one count) and burglary in the second degree (one count).
On appeal from the judgment of conviction, this court previously withheld decision and remitted the matter to the trial court for a hearing and appropriate findings on the issue of whether the State Police and the Sheriffs Department of Ulster County, through Detective Michael Andrews, were working so closely in the investigation of the underlying crimes as to deem it a joint investigation (106 AD2d 822). If so *586found, the knowledge of Detective Andrews of defendants’ representation by counsel on a prior unrelated charge of burglary would have to be imputed to the State Police, rendering defendant’s statement, taken in the absence of his counsel, inadmissible. Remittal was further required to determine if there was an intent to evade the limitations to which interrogation by the Sheriffs Department, having actual knowledge of the representation on the prior charge, would be subject (see, People v Fuschino, 59 NY2d 91, 99).
Pursuant to our prior decision, the hearing has now been held and findings of fact have been made in regard to these issues. It was determined by the hearing court on the evidence presented that it could not be concluded that Detective Andrews or the Sheriffs Department became an integral part of the investigation in this case; that the State Police had complete charge of the investigation; and that the role of the Sheriffs Department was merely assistive and not so extensive as to render the matter of joint investigation requiring the imputation to the State Police of knowledge of defendant’s representation from the Sheriffs Department. In this regard, we find the conclusions of the hearings court amply supported by the evidence and affirm such findings (see, People v Cunningham, 60 NY2d 930).
We also agree that a finding of incredibility as to the testimony of defendant’s relatives in regard to the actual knowledge of defendant’s representation, allegedly told by the relatives to the State Police, was warranted by the evidence. Defendant does not claim that there was an intent to evade the limitations to which interrogation by the Sheriffs Department would be subject by virtue of Detective Andrews’ participation in the prior charge.
Lacking direct knowledge of defendant’s representation by counsel on a prior unrelated charge and having the sole responsibility of defendant’s investigation, the State Police were not subject to the imputation of such knowledge. Therefore, the determination of the hearing court that defendant was not deprived of any constitutional right afforded by People v Rogers (48 NY2d 167) and People v Bartolomeo (53 NY2d 225) is appropriate and affirmed.
We have examined the other errors urged by defendant for reversal, including his claim of repugnancy of the verdicts, and find them to be inconsequential. Accordingly, the judgment of conviction should be affirmed in all respects.
Judgment affirmed. Mahoney, P. J., Kane, Casey and Har*587vey, JJ., concur; Levine, J., dissents and votes to reverse in the following memorandum.